Case 1:19-cv-00623-JMS-KJM Document 13 Filed 11/15/19 Page 1 of 1                                PageID #: 131

                                                                                                   FILED IN THE
                                                                                          UNITED STATES DISTRICT COURT
                                       CV 19-00623 JMS-KJM                                     DISTRICT OF HAWAII
                                                                                                      Nov 15, 2019
                                                                                          At 1   oclock and 41 min   p.m.




  [U ]    ORDER SETTING RULE 16 SCHEDULING CONFERENCE

  []      ORDER SETTING STATUS CONFERENCE

          for Monday, January 13, 2020 at 9:30 a.m. before:


          []       Magistrate Judge Rom Trader in Courtroom 5

          []       Magistrate Judge Wes Reber Porter in Chambers

          [U]      Magistrate Judge Kenneth J. Mansfield in Courtroom 6

  C       Parties are reminded that, unless otherwise ordered by the Court, a meeting of the
          parties must occur at least 21 days prior to the Scheduling Conference and a report
          submitted to the Court. Except as otherwise provided by L.R. 26.1(c), no formal
          discovery may be commenced before the meeting of the parties.
  C       Each party shall file a Scheduling Conference Statement pursuant to L.R. 16.2(b),
          and shall attend in person or by counsel.
  C       Failure to file and/or attend will result in imposition of sanctions, (including fines
          or dismissal), under Fed.R.Civ.P. 16(f) and L.R. 11.1.

  DATED at Honolulu, Hawaii on Friday, November 15, 2019.

                                                                        /s/ J. Michael Seabright
                                                                       Chief, U.S. District Judge




  I hereby acknowledge receipt of the Order Setting Rule 16 Scheduling Conference.

  Date         November 15, 2019                      Signature
                                                            Atty ( ) Secy ( ) Messenger ( )



  THIS SCHEDULING ORDER IS ATTACHED TO THE INITIATING DOCUMENT
  (COMPLAINT/NOTICE OF REMOVAL) & MUST BE SERVED WITH THE
  DOCUMENT. PLEASE DO NOT REMOVE.
